DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claims 11 and 14 of “a second actuator articulation connection” renders the claim indefinite because there is no prior “first actuator articulation connection” recited in preceding claims.
In line 1 of claims 12 and 15, there is a lack of antecedent basis for “the second pivot connection.” As best understood, it should be changed to the second actuator articulation connection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 11, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurokawa et al. (USPub 2021/0229733).
	With respect to claim 1, Kurokawa et al. disclose a steering column assembly, comprising: a steering column extending along a longitudinal axis between a first end and a second end (Fig 12A); the steering column including a lower portion (123) extending from the second end, a middle portion (122) connected to and axially moveable with respect to the lower portion, and an upper portion (121) connected to and axially moveable with respect to the middle portion and extending towards the first end; a component (103) connected to the steering column adjacent to the lower portion (Fig 12A); and at least one axial actuator (130) connected between the component and the upper portion.
	With respect to claim 2, further comprising a steering shaft (110), wherein the component effectuates movement of the steering shaft and includes one of a mounting bracket (103) or a steering assist housing (Fig 12A).
	With respect to claim 3, wherein the axial actuator is connected to the upper portion with a first actuator articulation connection (bracket at the front portion of 121b connected to upper portion 121).
With respect to claim 8, wherein the axial actuator is connected to the component with a second actuator articulation connection (P1).
	With respect to claim 9, wherein the first actuator articulation connection and the second actuator articulation connection are oriented parallel to each other (Fig 12A).
With respect to claim 11, wherein the component includes a mounting bracket (103) and the axial actuator is connected to the component with a second actuator articulation connection (P1).
With respect to claim 14, wherein the component includes a power assist housing (133) and the axial actuator is connected to the component with a second actuator articulation connection (P1).
With respect to claim 16, wherein the axial actuator includes a lead screw (134).
	With respect to claims 18-20, the apparatus discussed above meets the limitations.

Allowable Subject Matter
Claims 4-7, 10, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/27/2022